DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a fire sprinkler assembly, classified in A62C35/62.
II. Claim 20, drawn to a method for adjusting the height of an adjustable drop, classified in B21D39/04.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In this instant case, the product as claimed can be made by another and materially different process, such as, rotating the outer casing upward wherein the support ring does not contact the second end wall.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have different classifications as indicated above, additionally, the inventions would have different fields of search, as illustrated above by the different class/subclass presented for each different invention listed above, a different text search and search queries would be required to encompass the different claim language presented in each of the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species I, as represented by Figure(s) 1-8 and defined by the internal bellows member that extends through the outer casing. 
Species II, as represented by Figure(s) 9-14 and defined by the internal straight member that can be threaded in and out of the outer casing and is sealed internally with the outer casing with O-rings. 
The species are independent or distinct because of the structural differences indicated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: a different text search or search queries would be required to encompass the different structures, as set forth above, additionally, for each of the inventions listed above, the different structures, as set forth above, would require different subclass searches, furthermore, an examination burden exists because the patentably distinct inventions listed above would require writing different rejections for each of the listed different inventions, responding to different arguments for the different inventions, or because of the 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Mr. Dunlap on 02/10/2022 a provisional election was made without traverse to prosecute the invention of Group I and Species I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.
Claim 20 is currently withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/04/2020 and 02/11/2022 were considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of screw-shaped corrugations” (claims 7 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silcox et al. (US 2011/0315409), (hereinafter, Silcox) in view of Kim (KR 2002-0052141).
Re Clm 1: Silcox discloses fire sprinkler assembly (see Figs. 1-10) comprising: a bracket hub (100) coupled to a bracket bar (50); a flexible conduit (22); a drop (20) coupled to the bracket hub (see Fig. 10), the drop defining a lengthwise axis oriented transverse to the bracket bar (see Fig. 10), and the drop comprising: wherein the flexible conduit is directly coupled to a casing (see Fig. 10).

However, Kim teaches that the drop is adjustable (see Figs. 3 and 4), and that the adjustable drop comprising: an inner casing (the portion of 3 in direct contact with the two 5a, the two 5a, and 4), wherein a conduit is directly coupled to the inner casing (the portion of 3 outside of and not in contact with 5a); and an outer casing (19, 6a, the other 6a, 15a, and the other 15a) surrounding the inner casing (see Figs. 3 and 4), the inner and outer casings including corresponding threading (the two 17a and the threads that mate, respectively, with the two 17a, see Figs. 3 and 4: the threading is made to or is capable of permitting rotation between the inner casing and the outer casing to adjust an axial height, along the lengthwise axis, of the inner casing) to permit rotation between the inner casing and the outer casing to adjust an axial height, along the lengthwise axis, of the inner casing (see Figs. 3 and 4), and a sprinkler head (107 and 108) extending from the adjustable drop (see Fig. 7), for the purpose of providing a means to adjust or finely adjust the position of a sprinkler head, alternatively, to provide a structural configuration which would have yielded the same predictable result of allowing fluid to move to a sprinkler head.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the 
Re Clm 2: Silcox as modified by Kim above, discloses the limitations that the inner casing comprises a bellow (4), the bellow comprising an expandable component (the bellows) disposed within an interior cavity of the outer casing (see Fig. 4).  
Re Clm 3: Silcox as modified by Kim above, discloses the outer casing comprises a side wall (19) extending between first (6a) and second (the other 6a) end walls.  
Re Clms 7 and 17: Silcox as modified by Kim above, discloses the limitations that of the bellow.
Silcox as modified by Kim above fails to disclose the bellow comprises a metal material and defines a plurality of screw-shaped corrugations.
Metals are strong, robust, can last a long time even in harsh environments, and metals are readily available.  Screw-shaped corrugations allow for flexibility and can absorb shock and impact.  Accordingly, having a plurality of metal screw-shaped corrugations would allow a structure to be flexible and to withstand harsh environments.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Silcox as modified by Kim, to have had the bellow comprises a metal material and defines a plurality of screw-shaped corrugations, for the purpose of having flexible structure which can withstand harsh environments, alternatively, such a configuration would yield the same predictable result of allowing fluid to flow through such a structure.
Re Clms 8 and 19: Silcox as modified by Kim above, discloses the limitations that wherein the sprinkler head comprises and a deflector (at the end of 108, see Kim), the deflector configured to outwardly disperse the water (because of the multiple openings in the deflector the deflector is made to or is capable of outwardly dispersing the water).
Silcox as modified by Kim above fails to disclose a thermally responsive device, the thermally responsive device configured to react to heat generated by a fire to allow water to flow to the deflector.
A thermally responsive device in a sprinkler head allows for water to flow through the sprinkler head when the thermally responsive device is subject to heat and can no longer hold closed the valve in the sprinkler head, for the purpose of allowing water to flow to extinguish a fire.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Silcox as modified by Kim, to have had a thermally responsive device, the thermally responsive device configured to react to heat generated by a fire to allow water to flow to the deflector, for the purpose of allowing water to flow to extinguish a fire.
Re Clm 9: Silcox as modified by Kim above, discloses the bracket hub comprises a bracket assembly (see Fig. 8), the bracket assembly comprising a primary support (102) and a secondary support (202) rotatably connected to the primary support (via 106).  
Re Clm 10: Silcox as modified by Kim above, discloses a locking mechanism (108) configured to selectively connect the primary support to the secondary support (see Fig. 8); and an adjustment mechanism (110) on the primary support configured to secure the adjustable drop within a hub opening of the bracket hub (see Fig. 8).
Re Clm 11: Silcox as modified by Kim above, the flexible conduit comprises one of a corrugated tube, a hose, and a braided tube (see Fig. 10, a corrugated tube).  
Re Clm 12: Silcox discloses fire sprinkler assembly (see Figs. 1-10) comprising: a bracket hub (100) coupled (coupled being defined as linked, which can be indirectly or directly linked) to a bracket bar (50); a flexible metal conduit (22); a drop (20) coupled to 
Silcox fails to disclose that the drop is adjustable, and that the adjustable drop comprising: an inner casing including threading, wherein the conduit is directly coupled to the inner casing; and an outer casing surrounding the inner casing, the outer casing including mating threading for engagement with the threading of the inner casing, wherein the threading and mating threading permit rotation between the inner casing and the outer casing to adjust an axial height, along the lengthwise axis, of a sprinkler head coupled to a distal end of the inner casing.
However, Kim teaches that the drop is adjustable (see Figs. 3 and 4), and that the adjustable drop comprising: an inner casing (the portion of 3 in direct contact with the two 5a, the two 5a, and 4) including threading (17a), wherein a conduit (the portion of 3 outside of and not in contact with 5a) is directly coupled to the inner casing (see Fig. 5); and an outer casing (19, 6a, the other 6a, 15a, the other 15a) surrounding the inner casing (see Fig. 5), the outer casing including mating threading (the threads that mate with 17a) for engagement with the threading of the inner casing (see Fig. 5), wherein the threading and mating threading permit rotation between the inner casing and the outer casing to adjust an axial height, along the lengthwise axis, of a sprinkler head (107 and 108) coupled to a distal end of the inner casing (because of the threaded members the mating threads are made to or are capable of permitting rotation between 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Silcox, to have had a drop that is adjustable, and that the adjustable drop comprising: an inner casing including threading, wherein the conduit is directly coupled to the inner casing; and an outer casing surrounding the inner casing, the outer casing including mating threading for engagement with the threading of the inner casing, wherein the threading and mating threading permit rotation between the inner casing and the outer casing to adjust an axial height, along the lengthwise axis, of a sprinkler head coupled to a distal end of the inner casing, as taught by Kim, for the purpose of providing a means to adjust or finely adjust the position of a sprinkler head, alternatively, to provide a structural configuration which would have yielded the same predictable result of allowing fluid to move to a sprinkler head.
Re Clm 13: Silcox as modified by Kim above, discloses the limitations that the inner casing comprises a bellow (4) disposed within an interior of the outer casing, the bellow permitting contraction or expansion of the inner casing along the lengthwise axis (the bellow are made to or are capable of permitting contraction or expansion of the inner casing along the lengthwise axis similar to applicant’s because of the shape of the bellows).   
Re Clm 18: Silcox as modified by Kim above, discloses the limitations that
a sprinkler head is coupled to the inner casing (107 and 108).  

Allowable Subject Matter
s 4-6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20020195817, US-20080230238, US-20110315409, US-20140231103, US-20160223105, FR-2306716, and US-5485884.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/11/2022

/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679